DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2021.
Applicant’s election without traverse of Invention I (claims 1 – 7) in the reply filed on August 9, 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,040,122. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claim 1 – 7 of the instant application are taught by claims 1 – 10 of ‘122.
Regarding claim 1 of the instant application, Examiner notes that claim 1 of ‘122 teaches each of the limitations of claim 1. Specifically regarding the limitation of ‘the elongated sacrificial tubes comprising longitudinal axes along which the solvent inlet channel extend,’ Examiner notes that claim 1 of ‘122 recites elongated sacrificial tubes having solvent inlet channels (second paragraph after the preamble), wherein the elongated sacrificial tube being elongated in a fore-aft direction (fifth paragraph after the preamble). It is the position of the Examiner that one skilled in the art would understand the ‘fore-aft direction’ to equate to the ‘longitudinal axis’ of claim 1 of ‘122.
Claims 1 - 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of U.S. Patent No. 9,714,577 in view of Rice (U.S. Patent Application Publication Number 2008/0115358, cited in IDS) and Daam (U.S. Patent Application Publication Number 2002/0122725, cited in IDS). 
Regarding claim 1, claims 1 – 13 of ‘577 teaches producing a component preform having elongated sacrificial inserts embedded therein, the elongated sacrificial inserts having longitudinal axes (claim 1). Examiner notes that the longitudinal axes can be found because claim 1 recites the elongated sacrificial inserts being elongated in a fore-aft direction. It is the position of the Examiner that one skilled in the art would understand the ‘fore-aft direction’ to equate to the ‘longitudinal axis’ of claim 1 of ‘122. Claims 1 – 13 of ‘577 further teaches; chemically dissolving the elongated sacrificial inserts by directed a solvent into the elongated sacrificial inserts to create shaped cavities within the component preform (claim 5); and prior to or after the chemical dissolution of the elongated sacrificial inserts, further processing the component preform to produce a component (claim 7).
However, while 1 claim of ‘577 teaches producing a component preform having elongated sacrificial inserts embedded therein, claim 1 of ‘577 does not teach how to produce the component preform. Rice teaches a method for manufacturing a component (abstract), the method comprising: producing a component preform having elongated sacrificial inserts embedded therein (figures 10 and 11, element 316 being the ‘component preform’ and element 308 being the ‘elongated sacrificial inserts’; page 4, paragraphs 38 – 40); directing a solvent into the elongated sacrificial inserts to chemically dissolve the elongated sacrificial inserts and create shaped cavities within the component preform (figure 12, element 321 being the ‘solvent’ and element 304 being the ‘cavities’; page 4, paragraph 41); Rice further teaches that the component preform is produced by consolidating a powdered metal body utilizing a hot isostatic pressing process to produce the component preform in which the elongated sacrificial inserts are embedded (figures 10 and 11, elements 316 and 308; page 4, paragraphs 38 – 40). It would have been obvious to one skilled in the art to produce a component preform having elongated sacrificial inserts embedded therein, as taught by claim 1 of ‘577, by consolidating a powdered metal body having the sacrificial inserts embedded therein and utilizing a hot isostatic pressing process, as taught by Rice, because Rise teaches that such a process provides the benefit of forming a component with reduced weight and may be produced in a cost effective manner (page 1, paragraph 7).
While Rice teaches forming the component preform utilizing a hot isostatic pressing with elongated sacrificial inserts embedded in a powdered metal body, Rice does not teach the elongated sacrificial inserts being tubes. Daam teaches a method for manufacturing a component (abstract), the method comprising: consolidating a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Patent Application Publication Number 2008/0115358, cited in IDS) in view of Daam (U.S. Patent Application Publication Number 2002/0122725, cited in IDS).
As to claim 1, Rice teaches a method for manufacturing a powdered metal (PM) component (abstract), the method comprising: positioning elongated sacrificial inserts in a PM body (figures 10 and 14, step 506, elements 308 being the ‘elongated sacrificial 
While Rice teaches forming a component utilizing a hot isostatic pressing with elongated sacrificial inserts embedded in a powdered metal body, Rice does not teach the elongated sacrificial inserts being tubes. Daam teaches a method for manufacturing a component (abstract), the method comprising: consolidating a powdered metal body utilizing a hot isostatic pressing process to produce a preform in which an elongated sacrificial element is embedded (figure 5, element 60 being the ‘powdered metal body’ and element 50 being the ‘elongated sacrificial element’; page 3, paragraphs 33 – 38). Daam further teaches that the elongated sacrificial element being a tube (figure 5, element 50; page 3, paragraph 33). It would have been obvious to one skilled in the art to consolidate a powdered metal body utilizing a hot isostatic pressing process to produce a component preform in which elongated sacrificial inserts are imbedded, as taught by Rice, where the elongated sacrificial inserts are tubes, as taught by Daam, 
Examiner notes that when the elongated sacrificial inserts of Rice are formed as hollow tubular elements, as taught by Daam, the hollow tubular elements will have solvent inlet channels in opposing end of the hollow tubular elements (Rice, figure 10, ‘solvent inlet channels’ being at reference 314).
As to claim 2, Daam teaches providing internal reinforcement structures within the solvent inlet channels, which resist collapse of the elongated sacrificial tubes during the HIP process (figure 6b, element 86 being the ‘internal reinforcement structures’; page 3, paragraph 39). It would have been obvious to one skilled in the art to provide the internal reinforcement structure of Daam in the elongated sacrificial tubes of Rice in view of Daam, because Daam teaches that use of the internal reinforcement structures provide the benefit of resisting collapse of the elongated sacrificial tubes during the HIP process (page 3, paragraph 39).
As to claim 3, Daam teaches filling the solvent inlet channels with a non-compressible material prior to consolidating the PM body (figure 6b, element 86 being the ‘non-compressible material’; page 3, paragraph 39). It would have been obvious to one skilled in the art to fill the solvent inlet channels of Rice in view of Daam with a non-compressible material prior to consolidating the PM body, as further taught by Daam, because Daam teaches that use of the compressible material provides the benefit of resisting collapse of the elongated sacrificial tubes while consolidating the PM body (page 3, paragraph 39).
As to claim 4, Rice further teaches dimensioning the solvent inlet channels to have an outer diameter that is at least one half of an outer diameter of the elongated sacrificial insert (figure 10, element 314 indicating the ‘solvent inlet channels’ and element 308 indicating the ‘outer diameter of the elongated sacrificial insert’).
As to claim 5, Rice teaches applying a coating material over an exterior of the sacrificial inserts prior to consolidating the powdered metal body (figure 9, element 309 being the ‘coating material’; page 4, paragraph 37). However, Rice teaches that the coating material being a diffusion barrier material comprising alumina (page 4, paragraph 37), rather than zirconia, silica, or zircon. Examiner takes Official Notice that use of a diffusion barrier coating material comprising zirconia, silica, or zircon is known in the art to provide the benefit of preventing a given workpiece from adhering to a PM body during HIP. It would have been obvious to one skilled in the art to substitute a diffusion barrier coating material comprising of zirconia, silica, or zircon for the diffusion barrier coating material of Rice, which comprises alumina, because one skilled in the art would have appreciated that either diffusion barrier coating material would have provided the same benefit of prevent the elongated sacrificial tubes and PM body of Rice in view of Daam from adhering together during the HIP.
As to claim 6, Daam further teaches pressurizing the solvent inlet channels during the HIP process to prevent collapse of the solvent inlet channels (page 3, paragraph 39). It would have been obvious to one skilled in the art to pressurize the solvent inlet channels of Rice in view of Daam, as further taught by Daam, because Daam teaches that pressurizing provides the benefit of resisting collapse of the elongated sacrificial tubes during the HIP process (page 3, paragraph 39).
As to claim 7, Rice teaches that the PM body is disposed within a container during the HIP process (figure 10, element 306 being the ‘container’; pages 3 – 4, paragraph 37), and Rice in view of Daam teaches that the pressurizing comprises maintaining a fluid communication between the solvent inlet channels and an exterior environment of the container during the HIP process (Rice, figure 10, elements 10 and 308).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726